Citation Nr: 1532716	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disorder, not otherwise specified, with features of PTSD.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.C.


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO granted service connection for an anxiety disorder, not otherwise specified, with features of PTSD evaluated as zero percent disabling, but denied service connection for obstructive sleep apnea on both a direct and secondary basis.  In an April 2013 rating decision, the RO granted a 10 percent disability rating for the service-connected anxiety disorder, not otherwise specified, with features of PTSD effective the date of service connection; however, the RO continued denying service connection for obstructive sleep apnea.  Consequently, the issues presently before the Board are as listed on the Title page.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that remand of the claims on appeal is necessary for further development as set forth below.

Increased Rating for Psychiatric Disorder 

The Veteran appeared at a hearing in May 2013 at which he testified to his mental health problems and how they have affected him.  After reviewing the prior VA examination conducted in October 2011, it appears from the Veteran's testimony that his psychiatric disorder may have worsened since that examination.  Specifically, the Veteran testified that his treating VA psychologist had been trying to prevent him from committing suicide for the last year or so.  In addition, the Veteran's treating clinical social worker testified that the Veteran had endorsed on a number of occasions passive suicidal ideation without plan or intent.  There was no report of the Veteran having suicidal ideation at the time of the October 2011 VA examination.  Consequently, a new examination is warranted to determine the current severity of the Veteran's psychiatric disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Furthermore, the last VA treatment records in the claims file are from December 2012, more than two years ago.  The Veteran testified at the hearing that he receives all his care at the VA Medical Center in Providence, Rhode Island.  As such records relate to the Veteran's treatment of his psychiatric disorder, they may provide relevant information as to the severity of it over time.  Thus, these VA treatment records should be associated with the claims file on remand.

Service Connection for Obstructive Sleep Apnea 

The Veteran has argued that his obstructive sleep apnea is secondary to his service-connected psychiatric disorder.  He has specifically argued that his obstructive sleep apnea has been aggravated by his obesity and nightmares, which are a result of his psychiatric disorder.  The Veteran's clinical social worker also testified that the Veteran has reported a little bit of a hindrance because of the nightmares and of the sense of not being able to breath.  Also, the Veteran sometimes has difficulty wearing his mask because it wets his face and causes dissociation and further nightmares.

A VA medical opinion was obtained in January 2012.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's obstructive sleep apnea was incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, he stated that there is no evidence of disease or symptoms during military service that would correlate with the Veteran's July 2010 diagnosis of obstructive sleep apnea.  He further stated that there is no evidence of secondary cause related to service-connected condition.  

The Board finds this medical opinion inadequate insofar as it addressed the Veteran's claim of secondary service connection as the examiner failed to address whether there has been aggravation of the Veteran's obstructive sleep apnea by his service-connected psychiatric disorder.  Furthermore, the examiner failed to provide a sufficient rationale for his statement.  

Finally, given the testimony provided in May 2013 and the arguments set forth within as to ways that the Veteran's psychiatric disorder has aggravated his obstructive sleep apnea, the Board finds that a VA examination is warranted to determine the extent of aggravation, if any.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file his medical records from the VA Medical Center in Providence, Rhode Island, for treatment of his psychiatric disorder and obstructive sleep apnea from January 2013 to the present.  

2. After all additional available evidence has been obtained, schedule the Veteran for an appropriate examination to evaluate his obstructive sleep apnea.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's obstructive sleep apnea is proximately due to, the result of or has been aggravated (i.e., permanently worsened beyond normal progression) by his psychiatric disorder.  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.] 

In rendering an opinion, the examiner should specifically address the Veteran's contentions that his psychiatric disorder has aggravated his obstructive sleep apnea in that it has caused his obesity that in turn has aggravated his obstructive sleep apnea, that his nightmares aggravate his obstructive sleep apnea (to include problems with his mask wetting his face causing dissociation and increased nightmares).  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. After all additional available evidence has been obtained, schedule the Veteran for an appropriate examination to evaluate his service-connected psychiatric disorder (currently anxiety disorder, not otherwise specified, with features of PTSD).  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  The examiner should be instructed that this examination must be conducted using the DSM-IV, not the DSM-5, as the Veteran's appeal was certified to the Board prior to August 4, 2014.

All necessary tests and studies should be conducted in order to ascertain the current nature and severity of the Veteran's service-connected psychiatric disorder.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should comment on the extent to which the service-connected psychiatric disorder impairs the Veteran's occupational and social functioning, including whether it is considered he is unemployable due to psychiatric disorder.  A Global Assessment of Functioning (GAF) score should be assigned and an explanation should be provided setting forth the reasons for assigning such a score.  


4. Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



